         

Exhibit 10.5(i)
DIEBOLD, INCORPORATED
SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN I
As Amended and Restated January 1, 2008

 



--------------------------------------------------------------------------------



 



DIEBOLD, INCORPORATED
SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN I
as Amended and Restated January 1, 20018
Table of Contents

              Page
 
       
ARTICLE I PLAN
    1  
ARTICLE II PURPOSE OF THE PLAN
    1  
ARTICLE III DEFINITIONS
    1  
(1) “Actuarial Equivalent”
    1  
(2) “Affiliate”
    2  
(3) “Annual Compensation”
    2  
(4) “Beneficiary”
    2  
(5) “Board”
    2  
(6) “Change in Control
    2  
(7) “Change in Control Benefit”
    2  
(8) “Code”
    2  
(9) “Committee”
    2  
(10) “Company”
    2  
(11) “Company Service”
    2  
(12) “Disability Benefit”
    2  
(13) “Early Retirement Age”
    2  
(14) “Early Retirement Benefit”
    2  
(15) “Early Retirement Date”
    3  
(16) “Employer”
    3  
(17) “15-Year Service Benefit”
    3  
(18) “50% Joint and Survivor Annuity”
    3  
(19) “Final Average Monthly Compensation”
    3  
(20 “Grandfathered Benefits”
    3  
(21) “Involuntary Termination Benefit”
    4  
(22) “Normal Retirement Benefit”
    4  
(23) “Normal Retirement Date”
    4  
(24) “100% Joint and Survivor Annuity”
    4  
(25) “Participant”
    4  
(26) “Plan”
    4  
(27) “Post-Retirement Death Benefit”
    4  
(28) “Pre-Retirement Death Benefit”
    4  

i



--------------------------------------------------------------------------------



 



              Page
(29) “Qualified Retirement Plan”
    4  
(30) “Separation from Service”
    4  
(31) “Service Fraction”
    5  
(32) “Social Security Benefit”
    5  
(33) “Specified Employee”
    5  
(34) “Spouse”
    5  
(35) “Supplemental Retirement Benefit”
    5  
(36) “10-Year Service Benefit”
    5  
(37) “Terminated For Cause”
    5  
(38) “Termination of Employment”
    6  
(39) “Total Disability”
    6  
ARTICLE IV ELIGIBILITY, PARTICIPATION AND VESTING
    7  
(a) Eligibility for Participation in the Plan
    7  
(b) Eligibility for Benefits
    7  
(c) Vesting
    7  
(d) Forfeiture of Plan Benefits
    7  
ARTICLE V NORMAL RETIREMENT BENEFITS
    8  
(a) Qualification for Benefit
    8  
(b) Computation of Amount of Normal Retirement Benefit
    8  
ARTICLE VI EARLY RETIREMENT BENEFIT
    8  
(a) Qualification for Benefit
    8  
(b) Computation of Amount of Early Retirement Benefit
    8  
ARTICLE VII INVOLUNTARY TERMINATION BENEFIT
    9  
(a) Qualification for Benefit
    9  
(b) Computation of Amount of Involuntary Termination Benefit
    9  
ARTICLE VIII 10-YEAR SERVICE BENEFIT
    10  
(a) Qualification for Benefit
    10  
(b) Computation of Amount of 10-Year Service Benefit
    10  
ARTICLE IX 15-YEAR SERVICE BENEFIT
    11  
(a) Qualification for Benefit
    11  
(b) Computation of Amount of 15-Year Service Benefit
    11  
ARTICLE X DISABILITY BENEFIT
    12  
(a) Qualified for Benefit
    12  
(b) Computation of Amount of Disability Benefit
    12  
ARTICLE XI BENEFIT UPON CHANGE IN CONTROL
    12  
(a) Qualification for Benefit
    12  
(b) Change in Control
    12  
(c) Computation of Amount of Change in Control Benefit
    14  
ARTICLE XII DEATH BENEFIT
    15  

ii



--------------------------------------------------------------------------------



 



              Page
(a) Pre-Retirement
    15  
(b) Post-Retirement Death Benefit
    15  
(c) Minimum Death Benefit
    16  
ARTICLE XIII PLAN ADMINISTRATION AND CLAIMS
    17  
(a) Administration by Committee
    17  
(b) Powers of the Committee
    17  
(c) Committee Actions
    17  
(d) Claims and Review Procedure
    17  
(e) Deadline to File Claim
    19  
(f) Exhaustion of Administrative Remedies
    19  
(g) Deadline to File Legal Action
    20  
(h) Knowledge of Fact by Participant Imputed to Beneficiary
    20  
(i) Information Furnished by Participants
    20  
(j) Overpayments
    20  
ARTICLE XIV OPTIONAL FORMS AND TIMING OF BENEFITS
    20  
(a) Automatic Form of Payment
    20  
(b) Annuity Options
    20  
(c) Timing of Benefit Payments
    21  
ARTICLE XV MISCELLANEOUS
    23  
(a) Funding
    23  
(b) No Guaranty of Benefits
    24  
(c) Assignments and Restrictions
    24  
(d) Headings
    24  
(e) Employment
    25  
(f) Applicable Law
    25  
(g) Binding Effect on Employer, Participants, Spouses and Their Successors
    25  
(h) Participant Information
    25  
(i) Incapacity
    25  
(j) Code Section 409A
    25  
ARTICLE XVI AMENDMENT AND TERMINATION
    26  
(a) Amendment
    26  
(b) Termination
    26  

iii



--------------------------------------------------------------------------------



 



DIEBOLD, INCORPORATED
SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN I
Amended and Restated January 1, 2008
ARTICLE I
PLAN
The Diebold, Incorporated Supplemental Employee Retirement Plan (the “Plan”)
originally adopted effective January 1, 1990 is hereby amended and restated,
effective as of January 1, 2008. This Amended and Restated Plan applies to any
Participant who retires, is disabled or is deceased on or after January 1, 2008,
except as to such Participant’s Grandfathered Benefits. Any Participant who
reaches any one of these events prior to January 1, 2008 and any Participant’s
Grandfathered Benefits would be governed by the terms of the plan then in
effect. The Plan is being amended as of January 1, 2008 to comply with the final
regulations under Code Section 409A, as enacted by the American Jobs Creation
Act.
ARTICLE II
PURPOSE OF THE PLAN
This Plan was created for the principal purpose of providing retirement income
for a select group of executive and highly compensated management employees,
within the meaning of Section 201(2), 301(a)(3) and 401(a)(i) of ERISA, of
Diebold, Incorporated and its subsidiary organizations. It is intended to
supplement benefits payable under the Diebold, Incorporated Retirement Plan for
Salaried Employees, as well as benefits payable under the Federal Social
Security Act and certain other deferred compensation arrangements. During the
period from January 1, 2005 and until the effective date of this Restatement,
the Plan was operated in good faith compliance with IRS Notice 2005-1 proposed
regulations under Code §409A and other applicable guidance.
ARTICLE III
DEFINITIONS

(a)   The following definitions shall apply with respect to this Plan:

  (1)   “Actuarially Equivalent” shall mean, except where otherwise indicated, a
benefit of equivalent value to the benefit it replaces calculated on the basis
of the UP-1984 Mortality Table and a six and one-half percent (61/2) interest
rate per annum, compounded annually.

1



--------------------------------------------------------------------------------



 



  (2)   “Affiliate” shall mean any entity included with the Company in a
controlled group of corporations or trades or businesses under common control
within the meaning of Code §414(b) or §414(c), an affiliated service group
within the meaning of Code §414(n), or any other entity required to be
aggregated with the Company under Code §414(o). For all purposes under this
Plan, in applying Code §1563(a)(1), (2) and (3) for purposes of determining the
Company’s Affiliates under Code §414(b), the language “at least 80%” shall be
applied as it appears in those sections, and in applying Treas. Reg. §1.414(c)-2
for purposes of determining trades or business (whether or not incorporated)
that are under common control for purposes of Code §414(c), the language “at
least 80%” shall be used as it appears in such regulation.     (3)   “Annual
Compensation” shall mean a Participant’s base pay from an Employer for any Plan
Year plus the Participant’s Annual Cash Bonus in the Plan Year in which it is
accrued. Annual Compensation shall also include amounts paid to individuals who
are citizens or residents of the United States and who are employees of, or
provide services to, a foreign Affiliate of the Company to which an agreement
entered into by the Company under Code Section 3121(l) applies.     (4)  
“Beneficiary” shall mean a person or entity selected by the Participant or an
eligible surviving Spouse that may receive death benefits under this Plan, as
are outlined in Article X.     (5)   “Board” shall mean the Board of Directors
of Diebold, Incorporated.     (6)   “Change in Control” shall have the meaning
assigned to such term in Article XI.     (7)   “Change in Control Benefit” shall
mean the benefit determined in accordance with Article XI.     (8)   “Code”
shall mean the Internal Revenue Code of 1986, as amended from time to time.    
(9)   “Committee” shall mean the Compensation Committee of the Board, as such
Committee may be constituted from time to time.     (10)   “Company” shall mean
Diebold, Incorporated.     (11)   “Company Service” shall mean years of
employment (measured in years and completed months) with an Employer.     (12)  
“Disability Benefit” shall mean the benefit determined in accordance with
Article X hereof.     (13)   “Early Retirement Age” shall mean the 60th birthday
of a Participant.     (14)   “Early Retirement Benefit” shall mean the benefit
determined in accordance with Article VI hereof.

2



--------------------------------------------------------------------------------



 



  (15)   “Early Retirement Date” shall mean the first day of the month
coinciding with or next following the 60th birthday of a Participant.     (16)  
“Employer” shall mean (a) the Company or its successors, and (b) any Affiliate
or other entity which may specifically adopt this Plan with the consent of the
Company, or its successors.     (17)   “15-Year Service Benefit” shall mean the
benefit determined in accordance with Article IX hereof.     (18)   “50% Joint
and Survivor Annuity” shall mean a reduced monthly Supplemental Retirement
Benefit which is the Actuarial Equivalent of the single life annuity under the
Plan and is payable to the Participant for his life, with continuance of monthly
payments of 50% of such reduced amount after his death to his surviving Spouse
until the first day of the month in which occurs the surviving Spouse’s death.  
  (19)   “Final Average Monthly Compensation” shall mean one-twelfth of the
average of the Participant’s Annual Compensation for the five complete
consecutive calendar years during his last 10 calendar years of employment with
the Employer during which his compensation was the highest. In the event a
Participant has been employed for a period of less than five consecutive
calendar years, the Participant’s Final Average Monthly Compensation shall be
the average of his monthly compensation amounts in effect for all of the
complete calendar months during which he was employed by the Employer.     (20)
  “Grandfathered Benefits” shall mean the amount of annuity benefit, if any, of
a Participant under the Plan that was earned and vested as of December 31, 2004
and that the Committee has determined to grandfather within the meaning of
Code §409A. Such Grandfathered Benefit shall be based on the present value as of
December 31, 2004, of the vested amount to which the Participant would be
entitled under the Plan if the Participant voluntarily terminated services
without cause on December 31, 2004, and received a payment of the benefits with
the maximum value available at the earliest possible date allowed under the Plan
following the termination of services. Notwithstanding the foregoing, for any
calendar year after December 31, 2004, such Grandfathered Benefit may increase
(or decrease) to equal the present value of the benefit the Participant actually
becomes entitled to, determined under the terms of the Plan (including the
applicable limits under the Code), as in effect on October 3, 2004, without
regard to any further amounts affecting the amount of or the entitlement to
benefits (other than a Participant election with respect to the time and form of
an available benefit).

3



--------------------------------------------------------------------------------



 



  (21)   “Involuntary Termination Benefit” shall mean the benefit determined in
accordance with Article VII.     (22)   “Normal Retirement Benefit” shall mean
the benefit determined in accordance with Article V.     (23)   “Normal
Retirement Date” shall mean the first day of the month coinciding with or next
following the 62nd birthday of a Participant.     (24)   “100% Joint and
Survivor Annuity” shall mean a reduced monthly Supplemental Retirement Benefit
which is the Actuarial Equivalent of the single life annuity under the Plan and
is payable to the Participant for his life, with continuance of monthly payments
of 100% of such reduced amount after his death to his surviving Spouse until the
first day of the month in which occurs the surviving Spouse’s death.     (25)  
“Participant” shall mean any executive highly paid or management employee of an
Employer who is selected to participate in this Plan pursuant to the provisions
of Article IV.     (26)   “Plan” shall mean this Diebold, Incorporated
Supplemental Employee Retirement Plan I, as in effect from time to time.    
(27)   “Post-Retirement Death Benefit” shall mean the benefit determined in
accordance with Section (b) of Article XII.     (28)   “Pre-Retirement Death
Benefit” shall mean the benefit determined in accordance with Section (a) of
Article XII.     (29)   “Qualified Retirement Plan” shall mean the Diebold,
Incorporated Retirement Plan for Salaried Employees, as presently set forth and
as it may subsequently be amended, or its successor.     (30)   “Separation from
Service” shall mean a Participant dies, retires, or otherwise has a Termination
of Employment from the Employer. A Separation from Service shall not be
considered to have occurred if the Participant’s employment relationship is
treated by the Employer as continuing while the Participant is on military
leave, sick leave, or other bona fide leave of absence if such period of leave
does not exceed 6 months or, if longer, so long as the individual’s right to
reemployment is provided by statute or by contract. If the period of leave
exceeds 6 months and such reemployment rights are not provided, the employment
relationship is deemed to terminate on the first date immediately following such
6-month period. Whether a Separation from Service has occurred will be
determined in accordance with the requirements of Code §409A.

4



--------------------------------------------------------------------------------



 



  (31)   “Service Fraction” shall mean, for any Participant, a fraction, the
numerator of which is the lesser of (A) the Participant’s years of Company
Service, or (B) 15, and the denominator of which is 15.     (32)   “Social
Security Benefit” shall mean the Primary Insurance Amount under the Federal
Social Security Act to which a Participant would be entitled as of the later of
his Normal Retirement Date or the date of his actual retirement, computed on the
basis of the Participant’s average wage history (estimated or actual) for years
before the date of determination and, in the case of a Participant who
terminates employment with the Employer prior to his Normal Retirement Date, by
assuming that the Participant will earn wages after his termination of
employment and prior to his Normal Retirement Date at a rate equal to the
Participant’s wage rate at the time of his termination of employment. If a
Participant in this Plan is not eligible for full Social Security Benefits (for
example, an individual who has previously worked in the military), for purposes
of determining benefits under this Plan, such Social Security Benefits would be
imputed as if he had been so eligible and had been covered by Social Security
for his entire working career.     (33)   “Specified Employee” shall mean a key
employee as defined in Code Section 416(i) as further interpreted by the
Treasury Regulations issued under Code Section 409A.     (34)   “Spouse” shall
mean the surviving spouse of a Participant at the time of his death, but only if
the Participant and such spouse were married at least one year prior to the
Participant’s Separation from Service.     (35)   “Supplemental Retirement
Benefit” shall mean the Change in Control Benefit, Disability Benefit, Early
Retirement Benefit, 10-Year Service Benefit, 15-Year Service Benefit,
Involuntary Termination Benefit, Normal Retirement Benefit, Pre-Retirement Death
Benefit or Post-Retirement Death Benefit for which a Participant or his Spouse
may qualify.     (36)   “10-Year Service Benefit” shall mean the benefit
determined in accordance with Article VIII hereof,     (37)   “Terminated for
Cause” shall mean Participant’s Termination of Employment by an Employer due to
the Participant’s:

  (i)   intentional act of fraud, embezzlement or theft in connection with his
duties or in the course of his employment with the Employer;     (ii)  
intentional wrongful damage to property of the Employer;     (iii)   intentional
wrongful disclosure of secret processes or confidential information of the
Employer; or

5



--------------------------------------------------------------------------------



 



  (iv)   intentional wrongful engagement in any competitive activity which would
constitute a material breach of the duty of loyalty to the Employer and any such
at shall have been materially harmful to the Employer.

      For purposes of the Plan, no act, or failure to act, on the part of the
Participant shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done, or
omitted to be done, by the Participant not in good faith or without reasonable
belief that his action or omission was not in or opposed tot eh best interest of
the Employer. Notwithstanding the foregoing, a Participant shall not be deemed
to have been Terminated for Cause hereunder unless and until there shall have
been delivered to the Participant a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the Board then in office at
a meeting of the Board called and held for such purposes, finding that, in the
good faith opinion of the Board, the Participant had committed an act set forth
above and specifying the particulars thereof in detail. The Participant shall
receive reasonable notice and an opportunity for the Participant, together with
his counsel, to be heard before the Board. Nothing herein shall limit the right
of the Participant or his Beneficiaries to contest the validity or propriety of
any such determination.     (38)   “Termination of Employment” shall mean the
severing of employment with the Employer, voluntarily or involuntarily. A
Participant is presumed to have incurred a Termination of Employment from the
Employer where the facts and circumstances indicate that the Employer and the
Participant reasonably anticipated that no further services would be performed
after a certain date or the level of bona fide services the Participant would
perform after such date would permanently decrease to 20% or less of the average
level of services over the immediately preceding 36-month period (or the full
period of such services, if less than 36 months). A Termination of Employment
will be determined in accordance with treasury Regulation 1.409A-1(h)(l)(ii).  
  (39)   “Total Disability” shall mean a physical or mental impairment that
causes a Participant to be unable to engage in any substantial gainful activity,
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months. Such determination of disability
may be made by the Social Security Administration or may be made pursuant to the
Company’s long term disability insurance program.

6



--------------------------------------------------------------------------------



 



(b)   Throughout this Plan, and whenever appropriate, the masculine gender shall
be deemed to include the feminine and neuter, the singular shall be deemed to
include the plural and vice versa.

ARTICLE IV
ELIGIBILITY, PARTICIPATION AND VESTING

(a)   Eligibility for Participation in the Plan. Eligibility for this Plan was
closed effective as of January 1, 2002. No further executives or highly paid
management employees after such date shall be eligible to participate in the
plan after such date except as to which the Board, in its sole discretion, may
determine is appropriate.   (b)   Eligibility for Benefits. A Participant shall
be entitled to receive a Supplemental Retirement Benefit (or have a Supplemental
Retirement Benefit provided for his surviving Spouse) only if he satisfies the
conditions of this Article IV and satisfies the qualification requirements of
any of the Articles under the Plan to become eligible to receive a benefit
thereunder.   (c)   Vesting. A Participant shall be vested hereunder upon
attaining ten years of Company Service or upon meeting the requirements for a
Normal Retirement Benefit, Early Retirement Benefit, Disability Benefit,
Involuntary Termination Benefit, or Change in Control Benefit hereunder.   (d)  
Forfeiture of Plan Benefits. In the absence of a Change in Control or a finding
of Total Disability, a Participant’s participation shall cease and no benefits
under this Plan shall be payable:

  (i)   to a Participant if the Participant:

  (A)   voluntarily terminates employment before completing at least 10 years of
Company Service; or     (B)   fails to give an Employer six months written
advance notice of his pending voluntary Termination of Employment if he is
leaving Diebold prior to age 60 (or three months written advance notice if he is
leaving Diebold at age 60 or later); or     (C)   is Terminated for Cause; or

  (ii)   to a Participant’s Spouse or Beneficiary, if the Participant:

  (A)   dies prior to satisfying the requirements for a Spouse’s Pre-Retirement
or Post-Retirement Death benefit under Article XII; or     (B)   is Terminated
for Cause.

7



--------------------------------------------------------------------------------



 



ARTICLE V
NORMAL RETIREMENT BENEFITS

(a)   Qualification for Benefit. Subject to the provisions of Article IV, a
Participant who attains age 62 while employed by an Employer shall be eligible,
at any time after his said attainment of age 62, to retire and receive a Normal
Retirement Benefit commencing at the time set forth in Article XIV.   (b)  
Computation of Amount of Normal Retirement Benefit. A Participant who retires
under Section (a) shall be entitled to receive a monthly Supplemental Retirement
Benefit equal to 65% of the Participant’s Final Average Monthly Compensation
multiplied by his Service Fraction, reduced by the sum of:

  (i)   50% of the monthly Social Security Benefit payable to the Participant
commencing on the first day of the month coincident with or following his
Separation from Service; and     (ii)   the monthly benefit (expressed as a
single life annuity, but not including any temporary supplements) payable to the
Participant under the terms of the Qualified Retirement Plan commencing on the
first day of the month coincident with or following his Separation from Service,
assuming:

  (A)   for purposes of determining whether the Participant had a vested benefit
under the Qualified Retirement Plan and when the Participant could elect
commencement of his benefit under the Qualified Retirement Plan (but not for
purposes of determining the amount thereof), that the Participant had sufficient
service under the Qualified Retirement Plan to have a vested benefit under the
Qualified Retirement Plan and a right to commence receiving such benefit on the
first day of the month following his Separation from Service , and     (B)  
that the Participant elected commencement of such benefit on such date.

ARTICLE VI
EARLY RETIREMENT BENEFIT

(a)   Qualification for Benefit. Subject to the provisions of Article IV, a
Participant who attains his Early Retirement Age while employed by an Employer
shall be eligible to retire and receive an Early Retirement Benefit commencing
at the time set forth in Article XIV.   (b)   Computation of Amount of Early
Retirement Benefit. A Participant who has a Termination of Employment after
meeting the requirements in Section (a) shall be entitled to receive a monthly
Early Retirement Benefit equal to 65% of the Participant’s Final Average Monthly
Compensation multiplied by his Service Fraction reduced by the sum of:

8



--------------------------------------------------------------------------------



 



  (i)   50% of the monthly Social Security Benefit payable to the Participant
commencing on this Normal Retirement Date; and     (ii)   the monthly benefit
(expressed as a single life annuity, but not including any temporary
supplements) payable to the Participant under the terms of the Qualified
Retirement Plan commencing on his Normal Retirement Date assuming:

  (A)   for purposes of determining whether the Participant had a vested benefit
under the Qualified Retirement Plan and when the Participant could elect
commencement of his benefit under the Qualified Retirement Plan (but not for
purposes of determining the amount thereof), that the Participant had sufficient
service under the Qualified Retirement Plan to have a vested benefit under the
Qualified Retirement Plan and a right to commence receiving such benefit at his
Normal Retirement Date, and     (B)   that the Participant elected commencement
of such benefit as of such date.

    The monthly benefit computed under this Section (b) shall be reduced by .7%
for each full month (up to 12) by which the date of commencement precedes the
Participant’s Normal Retirement Date, and .6833% for each additional full month
(if any) by which the date of commencement precedes the Participant’s Normal
Retirement Date.

ARTICLE VII
INVOLUNTARY TERMINATION BENEFIT

(a)   Qualification for Benefit. Subject to the provisions of Article IV, a
Participant who incurs an involuntary Termination of Employment before he
reaches his Early Retirement Age shall be eligible to receive an Involuntary
Termination Benefit commencing at the time set forth in Article XIV. The
Committee, or its duly appointed representative for this purpose, shall have
full discretion to determine whether the termination of a Participant’s
employment with the Employer is involuntary.   (b)   Computation of Amount of
Involuntary Termination Benefit. A Participant who is eligible for an
Involuntary Termination Benefit shall be entitled to receive a monthly
Supplemental Retirement Benefit equal to 65% of the Participant’s Final Average
Monthly Compensation multiplied by his Service Fraction, reduced by the sum of:

  (i)   50% of the monthly Social Security Benefit payable to the Participant
commencing on his Normal Retirement Date; and

9



--------------------------------------------------------------------------------



 



  (ii)   the monthly benefit (expressed as a single life annuity, but not
including any temporary supplements) payable to the Participant under the terms
of the Qualified Retirement Plan commencing on his Normal Retirement Date,
assuming:

  (A)   for purposes of determining whether the Participant had a vested benefit
under the Qualified Retirement Plan and when the Participant could elect
commencement of his benefit under the Qualified Retirement Plan (but not for
purposes of determining the amount thereof), that the Participant had sufficient
service under the Qualified Retirement Plan to have a vested benefit under the
Qualified Retirement Plan and a right to commence receiving such benefit at his
Normal Retirement Date, and     (B)   that the Participant elected commencement
of such benefit as of such date.

    This monthly benefit computed under this Section (b) shall be reduced by .7%
for each full month (up to 12) by which the date of commencement precedes the
Participant’s Normal Retirement Date, and .6833% for each additional full month
(if any) by which the date of commencement precedes the Participant’s Normal
Retirement Date.

ARTICLE VIII
10-YEAR SERVICE BENEFIT

(a)   Qualification for Benefit. Subject to the provisions of Article IV, a
Participant who has a Termination of Employment with the Employer after
attaining 10 or more years of Company Service but who is not then eligible for
other benefits under this Plan shall be eligible to receive a 10-Year Service
Benefit commencing at the time set forth in Article XIV.   (b)   Computation of
Amount of 10-Year Service Benefit. A Participant who is eligible for a 10-Year
Service Benefit shall be entitled to receive a monthly Supplemental Retirement
Benefit equal to 55% of his Final Average Monthly Compensation, multiplied by
his Service Fraction, reduced by the sum of:

  (i)   50% of the monthly Social Security Benefit payable to the Participant
commencing on his Normal Retirement Date; and     (ii)   the monthly benefit
(expressed as a single life annuity) but not including any temporary
supplements) payable to the Participant under the terms of the Qualified
Retirement Plan at his Normal Retirement Date, assuming:

  (A)   for purposes of determining when the Participant could elect
commencement of his benefit under the Qualified Retirement Plan (but not for
purposes of determining the amount thereof) that the Participant had sufficient
service under

10



--------------------------------------------------------------------------------



 



      the Qualified Retirement Plan to have a right to commence his benefit
under the Qualified Retirement Plan at his Normal Retirement Date, and     (B)  
that the Participant elected commencement of such benefit as of such date.

    The month benefit computed under this Section (b) shall be reduced by .7%
for each full month (up to 12) by which the date of commencement precedes the
Participant’s Normal Retirement Date, and .6833% for each additional full month
(if any) by which the date of commencement precedes the Participant’s Normal
Retirement Date.

ARTICLE IX
15-YEAR SERVICE BENEFIT

(a)   Qualification for Benefit. Subject to the provisions of Article IV, a
Participant who has a Termination of Employment with the Employer after
attaining 15 or more years of Company Service but who is not then eligible for
other benefits under this Plan (other than the 10-year Service Benefit) shall be
eligible to receive a 15-Year Service Benefit commencing at the time set forth
Article XIV.   (b)   Computation of Amount of 15-Year Service Benefit. A
Participant who is eligible for a 15-Year Service Benefit shall be entitled to
receive a monthly Supplemental Retirement Benefit equal to 55% of his Final
Average Monthly Compensation, reduced by the sum of:

  (i)   50% of the monthly Social Security Benefit payable to the Participant
commencing on his Normal Retirement Date; and     (ii)   the monthly benefit
(expressed as a single life annuity, but not including any temporary
supplements) payable to the Participant under the terms of the Qualified
Retirement Plan at his Normal Retirement Date, assuming:

  (A)   for purposes of determining when the Participant could elect
commencement of his benefit under the Qualified Retirement Plan (but not for
purposes of determining the amount thereof) that the Participant had sufficient
service under the Qualified Retirement Plan to have a right to commence his
benefit under the Qualified Retirement Plan at his Normal Retirement Date, and  
  (B)   that the Participant elected commencement of such benefit as of such
date.

    The monthly benefit computed under this Section (b) shall be reduced by .7%
for each full month (up to 12) by which the date of commencement precedes the
Participant’s Normal Retirement Date, and .6833% for each additional full month
(if any) by which the date of commencement precedes the Participant’s Normal
Retirement Date.

11



--------------------------------------------------------------------------------



 



ARTICLE X
DISABILITY BENEFIT

(a)   Qualified for Benefit. Subject to the provisions of Article IV, if a
Participant incurs a Termination of Employment before he reaches his Early
Retirement Age by reason of his Total Disability, such Participant shall be
eligible to receive a Disability Benefit commencing at the time set forth in
Article XIV.   (b)   Computation of Amount of Disability Benefit. A Participant
who is eligible for a Disability Benefit shall be entitled to receive a monthly
Supplemental Retirement Benefit equal to (1) 65% of the Participant’s Final
Average Monthly Compensation multiplied by his Service Fraction, reduced by
(2) the sum of:

  (i)   50% of the monthly Social Security Benefit that would be payable to the
Participant on account of his Total Disability if he were determined to be
entitled to receive a Social Security Benefit as a result of his Total
Disability (whether or not the Participant in fact qualifies for such Social
Security Benefit); and     (ii)   the monthly benefit (expressed as a single
life annuity, but not including any temporary supplements) that would be payable
to the Participant under the terms of the Qualified Retirement Plan on account
of his Total Disability if he were determined to be entitled to receive a
monthly disability benefit under the Qualified Retirement Plan as a result of
his Total Disability (whether or not the Participant in fact qualifies for such
monthly disability benefit), assuming, for purposes of determining the
Participant’s eligibility for a disability pension under the Qualified
Retirement Plan (but not for purposes of determining the amount thereof), that
the Participant had sufficient service under the Qualified Retirement Plan to be
eligible for a disability pension thereunder; the difference of (i) minus
(ii) then being multiplied by 83.4%.

ARTICLE XI
BENEFIT UPON CHANGE IN CONTROL

(a)   Qualification for Benefit. A Participant who (1) has a Termination of
Employment with the Employer within 24 months following a Change in Control and
(2) is not at the time of such Termination of Employment eligible for a Normal
Retirement Benefit, an Early Retirement Benefit, an Involuntary Termination
Benefit or a Disability Benefit, shall be eligible for a Change in Control
Benefit commencing at the time set forth in Article XIV.   (b)   Change in
Control shall mean that:

12



--------------------------------------------------------------------------------



 



  (i)   The Company is merged or consolidated or reorganized into or with
another corporation or other legal person, and as a result of such merger,
consolidation or reorganization less than a majority of the combined voting
power of the securities of such corporation or person that are outstanding
immediately following the consummation of such transaction is held in the
aggregate by the holders of Voting Stock (as hereinafter defined) of the Company
immediately prior to such transaction.     (ii)   The Company sells or otherwise
transfers all or substantially all of its assets to any other corporation or
other legal person, and as a result of such sale or transfer less than a
majority of the combined voting power of the securities of such corporation or
person that are outstanding immediately following the consummation of such sale
or transfer is held in the aggregate by the holders of Voting Stock (as
hereinafter defined) of the Company immediately prior to such sale or transfer.
    (iii)   There is a report filed on Schedule 13D or Schedule 14D-1 (or any
successor schedule, form or report) thereto, each as promulgated pursuant to the
Securities and Exchange of 1934, as amended (the “Exchange Act”), disclosing
that any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act) has become the beneficial owner (as the
term “beneficial owner” is defined under Rule 13d-3 or any successor rule or
regulation promulgated under the Exchange Act) of securities representing
20 percent or more of the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors of the
Company (the “Voting Stock”);     (iv)   The Company files a report or proxy
statement with the Securities and Exchange Commission pursuant to the Exchange
Act disclosing in response to Form 8-K or Schedule 14A (or any successor
schedule, form or report or item therein) that a change in control of the
Company has or may have occurred or will or may occur in the future pursuant to
any then-existing contract or transaction; or     (v)   If during any period of
two consecutive years, individuals who at the beginning of any such period
constitute the Board cease for any reason to constitute at least a majority of
the members thereof, unless the election or the nomination for election by the
Company’s stockholders, of each member of the Board first elected during such
period was approved by a vote of at least two-thirds of the member of the Board
then still in office who were members of the Board at the beginning of any such
period.

    Notwithstanding the foregoing provisions of subsection (iii) or (iv) hereof,
a “Change in Control” shall not be deemed to have occurred for purposes of this
Plan, either (1) solely because the

13



--------------------------------------------------------------------------------



 



    Company, a Subsidiary, or any Company-sponsored employee stock ownership
plan or other employee benefit plan of the Company, files or becomes obligated
to file a report or a proxy statement under or in response to Schedule 13D,
Schedule 14D-1, Form 8-K or Schedule 14A (or any successor schedule, form or
report or item therein) under the Exchange Act, disclosing beneficial ownership
by it of shares of Voting Stock, whether in excess of 20 percent or otherwise,
or because the Company reports that a change in control of the Company has or
may have occurred or will or may occur in the future by reason of such
beneficiary ownership or (2) solely because of a change in control of any
Subsidiary by which any Participant may be employed. Notwithstanding the
foregoing provisions of subsections (i-iv) hereof, if, prior to any event
described in subsections (i-iv) hereof that may be instituted by any person who
is not an officer or director of the Company, or prior to any disclosed proposal
that may be instituted by any person who is not an officer or director of the
Company that could lead to any such event, management proposes any structuring
of the Company that ultimately leads to an event described in subsections (i-iv)
hereof pursuant to such management proposal, than a “Change in Control” shall
not be deemed to have occurred for purposes of the Plan.   (c)   Computation of
Amount of Change in Control Benefit. A Participant who is eligible for a Change
in Control Benefit shall be entitled to receive a monthly Supplemental
Retirement Benefit equal to 65% of the Participant’s Final Average Monthly
Compensation multiplied by his Service Fraction, reduced by the sum of:

  (i)   50% of the monthly Social Security Benefit payable to the Participant
commencing on his Normal Retirement Date; and     (ii)   the monthly benefit
(expressed as a single life annuity not including any temporary supplements)
payable to the Participant under the terms of the Qualified Retirement Plan
commencing on his Normal Retirement Date, assuming:

  (A)   for purposes of determining whether the Participant had a vested benefit
under the Qualified Retirement Plan and when the Participant could elect
commencement of his benefit under the Qualified Retirement Plan (but not for
purposes of determining the amount thereof), that the Participant had sufficient
service under the Qualified Retirement Plan to have a vested benefit under the
Qualified Retirement Plan and a right to commence receiving such benefit at his
Normal Retirement Date, and     (B)   that the Participant elected commencement
of such benefit as of such date.

    This monthly benefit computed under this Section (c) shall be reduced by .7%
for each full month (up to 12) by which the date of commencement precedes the
Participant’s Normal Retirement

14



--------------------------------------------------------------------------------



 



    Date, and .6833% for each additional full month (if any) by which the date
of commencement precedes the Participant’s Normal Retirement Date.

ARTICLE XII
DEATH BENEFIT

(a)   Pre-Retirement

  (i)   Qualification for Benefit. Subject to the provisions of Article IV, if a
Participant dies after having satisfied eligibility requirements for a
Supplemental Retirement Benefit but before commencing to receive payment of a
Supplemental Retirement Benefit, the surviving Spouse of such deceased
Participant shall be eligible for a Pre-Retirement Death Benefit commencing at
the time set forth in Article XIV.     (ii)   Computation of Amount of
Pre-Retirement Death Benefit. The amount of the Pre-Retirement Death Benefit
shall be equal to the monthly amount which would have been payable to the
Participant commencing as of his Normal Retirement Date. The monthly benefit
specified herein shall be reduced by .7% for each full month (up to 12) by which
the date of commencement precedes the Participant’s Normal Retirement Date, and
.6833% for each additional full month (if any) by which the date of commencement
precedes the Participant’s Normal Retirement Date.     (iii)   Form and Duration
of Payment. The Pre-Retirement Death Benefit shall be a monthly benefit payable
from the time of commencement set forth in Article XIII until the first day of
the month coincident with the death of the surviving Spouse.

(b)   Post-Retirement Death Benefit

  (i)   For current Spouses of Participants in the Plan as of January 1, 2001:

  (1)   Qualification for Benefit. Upon the death of a Participant who is
receiving Supplemental Retirement Benefits (including Disability Benefits) , the
surviving Spouse of such deceased Participant shall be eligible for the
Post-Retirement Death Benefit described in paragraph (2) of this Section.    
(2)   Computation of Amount of Annual Benefit. The Post-Retirement Death Benefit
shall be a monthly benefit in an amount equal to the amount of the Supplemental
Retirement Benefit the deceased Participant was receiving at the time of his
death.

  (ii)   For future Spouses of Participants in the Plan as of January 1, 2001 or
all Spouses of future Participants after January 1, 2001:

15



--------------------------------------------------------------------------------



 



  (1)   Qualification for Benefit. The Surviving Spouse of a deceased
Participant who has died while receiving Supplemental Retirement Benefits
(including Disability Benefits) under the Plan and whose optional form of
payment election provides for a survivor benefit shall be eligible for the
Post-Retirement Death Benefit described in paragraph (2) of this Section.    
(2)   Computation of Amount of Annual Benefit. The Post-Retirement Death Benefit
shall be a monthly benefit in an amount equal to either:

  (A)   100% (as elected by the Participant), or     (B)   50% (as elected by
the Participant)     of the reduced Supplemental Retirement Benefit the deceased
Participant was receiving at the time of his death.

(c)   Minimum Death Benefit

  (i)   Pre-Retirement Surviving Spouse Benefit. As provided in Section (a)
hereof, at the death of a Participant who satisfies the requirements, monthly
death benefits are payable to an eligible surviving Spouse for her remaining
lifetime. If the surviving Spouse has not received at least five years of
monthly benefit payments at her death, the remainder of the five years of
monthly benefit payments, if any, will be made monthly to the Beneficiary named
by the surviving Spouse. If no Beneficiary is so named, the remaining payments,
if any, will be made to the Spouse’s estate.     (ii)   Post-Retirement
Surviving Spouse Benefit. If, at the death of the Participant and the surviving
Spouse, five years of benefit payments have not been paid to them totally, the
remainder, if any, of the five year period, will be paid monthly to the named
Beneficiary of the last to survive. If no such Beneficiary is named, the
remaining payments, if any, will be made to the Estate of the Participant or
last survivor, as the case may be.     (iii)   Pre-Retirement Benefit with No
Spouse. Notwithstanding the other sections of Article XII, a death benefit will
be payable at the death of a Participant who is otherwise eligible under
Sections (a) above, but has no surviving Spouse (or has no eligible surviving
Spouse) at his death. The monthly death benefit shall be computed under
Section XII(a)(ii) and (iii) and shall be paid to Participant’s named
Beneficiary in accordance with Article XIV. For purposes of the Pre-Retirement
Death Benefit only, a minimum of five years of monthly payments will be made to
the Participant and/or the named Beneficiary under this provision. If no
Beneficiary is named at the death of the Participant, any payments under this
Section will be payable to the Participant’s estate.

16



--------------------------------------------------------------------------------



 



ARTICLE XIII
PLAN ADMINISTRATION AND CLAIMS

(a)   Administration by Committee. The Committee shall be charged with the
administration of the Plan.   (b)   Powers of the Committee. The Committee shall
have all such powers as may be necessary to discharge its duties relative to the
administration of the Plan, including, by way of illustration and not
limitation, discretionary authority to interpret and construe the Plan, to
determine and decide all questions of fact, and all disputes, arising under the
Plan including, but not limited to, the eligibility of any employee to
participate hereunder, the validity of any Election of Deferral or other
election as may be necessary or appropriate hereunder and the right of any
employee to benefits payable hereunder. The Committee shall have all power
necessary to adopt, alter and repeal such administrative rules, regulations and
practices governing the operation of the Plan as it, in its sole discretion, may
from time to time deem advisable.   (c)   Committee Actions. The Committee shall
not be liable to any person for any action taken or omitted in connection with
the interpretation and administration of the Plan unless attributable to willful
misconduct or gross negligence. The Committee shall be entitled to conclusively
rely upon all tables, valuations, certificates, opinions and reports furnished
by any actuary, accountant, controller, counsel or other person employed or
engaged by the Company with respect to the Plan. Participants who are members of
the Committee shall not participate in any action or determination regarding
solely their own benefits payable hereunder. All decisions of the Committee
shall be by majority of the votes cast and, except as provided in Section (d) of
this Article XII, decisions of the Committee made in good faith shall be final,
conclusive and binding upon all parties.   (d)   Claims and Review Procedure.
The Committee shall be responsible for the claims procedure under the Plan. An
application for benefits under the Plan shall be considered a claim for purposes
of this Section (d). Until modified by the Committee, the claims and review
procedure set forth in this Section shall be the mandatory claims and review
procedure for the resolution of disputes and disposition of claims filed under
the Plan.

  (i)   Initial Claim. An individual may, subject to any applicable deadline,
file with the Committee a written claim for benefits under the Plan in a form
and manner prescribed by the Committee.

  (A)   If the claim is denied in whole or in part, the Committee shall notify
the claimant of the adverse benefit determination within 90 days after the
receipt of the claim.

17



--------------------------------------------------------------------------------



 



  (B)   The 90-day period for making the claim determination may be extended for
90 days if the Committee determines that special circumstances require an
extension of time for determination of the claim, provided that the Committee
notifies the claimant, prior to the expiration of the initial 90-day period, of
the special circumstances requiring an extension and the date by which a claim
determination is expected to be made.

  (ii)   Notice of Initial Adverse Determination. A notice of an adverse
determination shall be set forth in a manner calculated to be understood by the
claimant.

  (A)   the specific reasons for the adverse determination;     (B)   references
to the specific provisions of the Plan document (or other applicable Plan
document) on which the adverse determination is based;     (C)   a description
of any additional material or information necessary to perfect the claim and an
explanation of why such material or information is necessary; and     (D)   a
description of the claims review procedure, including the time limits applicable
to such procedure, and a statement of the claimant’s right to bring a civil
action under ERISA Section 502(a) following an adverse determination on review.

  (iii)   Request for Review. Within 60 days after receipt of an initial adverse
benefit determination notice, the claimant may file with the Committee a written
request for a review of the adverse determination and may, in connection
therewith submit written comments, documents, records and other information
relating to the claim benefits. Any request for review of the initial adverse
determination not filed within 60 days after receipt of the initial adverse
determination notice shall be untimely.     (iv)   Claim on Review. If the
claim, upon review, is denied in whole or in part, the Committee shall notify
the claimant of the adverse benefit determination within 60 days after receipt
of such a request for review.

  (A)   The 60-day period for deciding the claim on review may be extended for
60 days if the Committee determines that special circumstances require an
extension of time for determination of the claim, provided that the Committee
notifies the claimant, prior to the expiration of the initial 60-day period, of
the special circumstances requiring an extension and the date by which a claim
determination is expected to be made.     (B)   In the event that the time
period is extended due to a claimant’s failure to submit information necessary
to decide a claim on review, the claimant shall have 60 days within which to
provide the necessary information and the period for

18



--------------------------------------------------------------------------------



 



      making the claim determination on review shall be tolled from the date on
which the notification of the extension is sent to the claimant until the date
on which the claimant responds to the request for additional information or, if
earlier, the expiration of 60 days.     (C)   The Committee’s review of a denied
claim shall take into account all comments, documents, records and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.

  (v)   Notice of Adverse Determination for Claim on Review. A notice of an
adverse determination for a claim on review shall set forth in a manner
calculated to be understood by the claimant:

  (A)   the specific reasons for the denial;     (B)   references to the
specific provisions of the Plan document (or other applicable Plan document) on
which the adverse determination is based.     (C)   a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits;     (D)   a statement describing any
voluntary appeal procedures offered by the Plan and the claimant’s right to
obtain information about such procedures; and     (E)   a statement of the
claimant’s right to bring an action under ERISA §502(a).

(e)   Deadline to File Claim. To be considered timely under the Plan’s claim and
review procedure, a claim must be filed with the Committee within 1 year after
the claimant knew or reasonably should have known of the principal facts upon
which the claim is based.   (f)   Exhaustion of Administrative Remedies. The
exhaustion of the claim and review procedure is mandatory for resolving every
claim and dispute arising under the Plan as to such claims and disputes.

  (i)   No claimant shall be permitted to commence any legal action to recover
Plan benefits or to enforce or clarify rights under the Plan under Section 502
or Section 510 of ERISA or under any other provision of law, whether or not
statutory, until the claim and review procedure set forth herein have been
exhausted in their entirety; and     (ii)   In any such legal action all
explicit and all implicit determinations by the Committee (including, but not
limited to, determinations as to whether the claim, or a request for a review of
a denied claim, was timely filed) shall be afforded the maximum deference
permitted by law.

19



--------------------------------------------------------------------------------



 



(g)   Deadline to File Legal Action. No legal action to recover Plan benefits or
to enforce or clarify rights under the Plan under Section 502 of ERISA or under
any other provision of law, whether or not statutory, may be brought by any
claimant on any matter pertaining to the Plan unless the legal action is
commenced in the proper forum before the earlier of:

  (i)   30 months after the claimant knew or reasonably should have known of the
principal facts on which the claim is based, or     (ii)   6 months after the
claimant has exhausted the claim and review procedure.

(h)   Knowledge of Fact by Participant Imputed to Beneficiary. Knowledge of all
facts that a Participant knew or reasonably should have known shall be imputed
to every claimant who is or claims to be a Beneficiary of the Participant or
otherwise claims to derive an entitlement by reference to the Participant.   (i)
  Information Furnished by Participants. Neither the Company nor the Committee
shall be liable or responsible for any error in the computation of the accrued
benefit of a Participant resulting from any misstatement of fact made by the
Participant, directly or indirectly, to the Company or the Committee, and used
by it in determining the Participant’s accrued benefit. The Company and the
Committee shall not be obligated or required to increase the accrued benefit of
such Participant which, on discovery of the misstatement, is found to be
understated as a result of such misstatement of the Participant. However, the
accrued benefit of any Participant which is overstated by reason of any such
misstatement shall be reduced to the amount appropriate in view of accurate
facts.   (j)   Overpayments. If a payment or series of payments made from this
Plan is found to be greater than the accrued benefit to which a Participant or
Beneficiary is entitled due to factual errors, mathematical errors or otherwise,
the Committee may, in its discretion and to the extent consistent with Code
§409A, and in addition to or in lieu of any other legal remedies it may have,
suspend or reduce future benefits to such Participant or Beneficiary as it deems
appropriate to correct the overpayment.

ARTICLE XIV
OPTIONAL FORMS AND TIMING OF BENEFITS

(a)   Automatic Form of Payment. The automatic form of payment for any
Supplemental Retirement Benefit shall be a single life annuity.   (b)   Annuity
Options. Any Participant in the Plan as of January 1, 2001 who marries a Spouse
at any time after January 1, 2001 and any future Participants in the Plan after
January 1, 2001, may, in

20



--------------------------------------------------------------------------------



 



    lieu of the automatic single life annuity form of payment, elect to receive
his benefit in any of the following actuarially equivalent optional forms of
payment:

OPTION 1: 50% Joint and Survivor Annuity

OPTION 2: 100% Joint and Survivor Annuity   (c)   Timing of Benefit Payments.
Supplemental Retirement Benefits shall commence at the following times for each
of the identified Supplemental Retirement Benefits:

  (i)   Normal Retirement Benefits under Article V shall commence as of the
later of the Participant’s Normal Retirement Date or the first of the month
coincident with or next following his actual Separation from Service; provided,
however, if such Participant is a Specified Employee, payment shall commence on
the first day of the month which follows the expiration of a period of six
months from the Participant’s Separation from Service. Benefits payable during
such six-month period shall be accumulated and paid at the time of commencement
of payments.     (ii)   Early Retirement Benefits under Article VI shall
commence on the first day of the month following the later of the Participant’s
attaining his Early Retirement Age or his actual Separation from Service;
provided, however, if such Participant is a Specified Employee, payment shall
commence on the first day of the month which follows the expiration of a period
of six months from the Participant’s Separation from Service. Benefits payable
during such six-month period shall be accumulated and paid at the time of
commencement of payments.     (iii)   Involuntary Termination Benefits under
Article VII shall commence on the first day of the month following the later of
the month in which the Participant attains Early Retirement Age or Participant’s
actual Separation from Service; provided, however, if such Participant is a
Specified Employee, payment shall not commence prior to the first day of the
month which follows the expiration of a period of six months from the date of
Participant’s Separation from Service. Benefits payable during such six-month
period shall be accumulated and paid at the time of commencement of payments.  
  (iv)   10-Year or 15-Year Service Benefits under Articles VIII and IX
respectively shall commence on the first day of the month following the later of
the month in which the Participant attains Early Retirement Age or Participant’s
actual Separation from Service; provided, however, if such Participant is a
Specified Employee, payment shall not commence prior to the first day of the
month which follows the expiration of a period of six months from the date of
Participant’s Separation from Service. Benefits payable

21



--------------------------------------------------------------------------------



 



      during such six-month period shall be accumulated and paid at the time of
commencement of payments.     (v)   Disability Benefits under Article X shall
commence on an unreduced actuarial basis, on the first day of the month
following the month of Participant’s Separation from Service by reason of Total
Disability. Payments shall continue until the earlier of the first day of the
month for which the Participant is determined to no longer have a Total
Disability or the first day of the month in which the Participant dies (unless a
survivor annuity option has been selected, in which case payments shall continue
to the Participant’s Surviving Spouse). The Committee may, in its discretion,
take such steps as it deems necessary to determine the continued existence of a
Participant’s Total Disability and may cease the Disability Benefit payable
hereunder if it is established to the Committee’s satisfaction (as determined
under the same standards recognized at the time Participant was determined as
suffering a Total Disability) that such Total Disability no longer exists or
Social Security Disability Benefits are no longer being paid. If a Participant’s
Disability Benefit ceases because the Participant has recovered from the Total
Disability, the Participant may be eligible for a benefit under the other
provisions of the Plan.     (vi)   Change in Control Benefits under Article XI
shall commence on the first day of the month following the later of the month in
which the Participant attains Early Retirement Age or Participant’s Separation
from Service; provided, however, if such Participant is a Specified Employee,
payment shall not commence prior to the first day of the month which follows the
expiration of a period of six months from the Participant’s Separation from
Service. Benefits payable during such six-month period shall be accumulated and
paid at the time of commencement of payments.     (vii)   Death Benefits under
Article XII shall be paid as follows:

  (A)   Pre-Retirement Death Benefits shall commence the later of the date the
Participant attains Early Retirement Age or his date of death.     (B)  
Post-Retirement Death Benefits shall commence as of the first day of the month
immediately following the date of the Participant’s death, and shall continue to
be paid as of the first day of each month thereafter until the first day of the
month that includes the date of the death of the surviving Spouse.

  (viii)   Notwithstanding the foregoing, any Plan Benefit payable hereunder
will be treated as made as stated herein if the payment is made at such time or
a later date within the same calendar year or, if later, by the 15th day of the
third calendar month following such date.

22



--------------------------------------------------------------------------------



 



  (ix)   Withholding of Taxes. The benefits payable under the Plan shall be
subject to the deduction of any federal, state or local income taxes, Federal
Insurance Contributions Act (FICA), FUTA or other taxes that are required to be
withheld from such payments by applicable laws and regulations.     (x)  
Acceleration of Payments. Notwithstanding this Article XI, each Participant’s
Supplemental Retirement Benefit shall be paid to him upon termination of the
Plan to the extent provided in Article XIV.     (xi)   Delay of Payment.
Notwithstanding this Article XIV, the Company may delay the payment of all or
any portion of the Participant’s Supplemental Retirement Benefit as follows:

  (A)   The Committee reasonably anticipates that if the Supplemental Retirement
Benefits were made as scheduled, the Company’s deduction with respect to such
payments would not be permitted under Section 162(m) of the Code; provided such
payments are then made during the Participant’s first taxable year in which the
Committee reasonably anticipates that the Company’s deduction would not be
barred by application of Section 162(m) of the Code.     (B)   The Committee
reasonably anticipates that making scheduled payments would violate Federal
Securities laws or other applicable laws provided such payments are then made at
the earliest date at which the Committee reasonably contemplates that making the
scheduled payments will not cause such a violation.

ARTICLE XV
MISCELLANEOUS

(a)   Funding. The obligation of the Employers to pay benefits under the Plan
constitutes the unsecured promise of the Employers to make payments from their
general assets, and no Participant or Spouse shall have any interest in, or a
lien or prior claim upon, any property of the Employers. With respect to the
benefits under the Plan, each Participant or Spouse shall have the status of a
general unsecured creditor of the Participant’s Employer. The Company may
establish a so-called “rabbi trust” to hold funds, stock or other securities to
be used in payment of the obligations of the Employers under the Plan, and may
fund such trust; provided, however, that any funds contained therein shall
remain subject to the claims of the general creditors of the Company or any
other Employer for which the Participant performs services. It is the intention
of the Employers that the Plan be unfunded for tax purposes and for purposes of
Title I of ERISA. No liability for the payment of benefits under the Plan shall
be imposed upon any officer,

23



--------------------------------------------------------------------------------



 



    director, employee or stockholder of the Company or any other Employer, or
upon the Board, the Committee or any member thereof.   (b)   No Guaranty of
Benefits. Nothing contained in this Plan shall constitute a guaranty by any
Employer, the Committee or the Board that the assets of any Employer will be
sufficient to pay any benefit hereunder.   (c)   Assignments and Restrictions.
To the extent permitted by law, and except as otherwise provided in this Section
(c), no right or interest of a Participant or Spouse under this Plan shall be
transferable or assignable (either at law or in equity) nor shall any such right
or interest be subject to alienation, anticipation, encumbrance, attachment,
garnishment, levy, execution or other legal or equitable process of any kind,
voluntary or involuntary, or in any manner be liable for or subject to the debts
of any Participant or Spouse. If a Participant shall attempt to or shall
transfer, assign, alienate, anticipate, sell, pledge or otherwise encumber his
benefits hereunder or any part thereof, or if by reason of his bankruptcy or
other event happening at any time such benefits would devolve upon anyone else
or would not be enjoyed by him, then the Company, in its discretion, may
terminate his interest in any such benefit to the extent the Company considers
necessary or advisable to prevent or limit the effects of such occurrence.
Termination shall be effected by filing a “termination declaration” with the
Committee and making reasonable efforts to deliver a copy to the Participant
(the “Terminated Participant”) whose interest is affected thereby. As long as
the Terminated Participant is alive, any benefits affected by the termination
shall be retained by the Company and, in the Company’s sole and absolute
judgment, may be paid to or expended for the benefit of the Terminated
Participants, his spouse, his children or any other person or persons in fact
dependent upon him in such a manner as the Company shall deem proper. Upon the
death of the Terminated Participant, all benefits withheld from him and not paid
to others in accordance with the preceding sentence shall be paid to the
Terminated Participant’s surviving Spouse or, if none, to the Terminated
Participant’s then living descendants, including adopted children, per stripes.
      Notwithstanding the foregoing, amounts payable under this Plan may be
withheld by the Company as they become due to the extent necessary to cover any
debts or other obligations owed to the Company by the Participant, but only if
such debts or other obligations are acknowledged as such in writing by the
Participant or are confirmed as such by a final, nonappealable order of a court
of competent jurisdiction.   (d)   Headings. The various headings used in this
Plan are for convenience only and shall not be used in interpreting the test of
the Article, Section, paragraph or subparagraph in which they appear.

24



--------------------------------------------------------------------------------



 



(e)   Employment. The establishment of this Plan shall not be construed to give
any Participant the right to be retained in the service of the Employer.   (f)  
Applicable Law. The validity, interpretation, construction and performance of
this Plan shall be governed by the internal substantive laws of the State of
Ohio, without giving effect to the principles of conflict of laws of such State.
  (g)   Binding Effect on Employer, Participants, Spouses and Their Successors.
This Plan shall be binding and inure to the benefit of any Employer or its
successors and assigns, and the Participants, Spouses and their heirs, legatees,
distributes, executors, administrators or other legal representatives.   (h)  
Participant Information. Each participant shall keep the Committee informed of
his current address and the current address of his Spouse, if applicable. The
Participant shall furnish to the Committee any and all information deemed by the
Committee to be necessary or desirable for the proper administration of the
Plan.   (i)   Incapacity. In the event that a Participant or Spouse is declared
incompetent and a guardian, conservator or other person is appointed and legally
charged with the care of the person or the person’s estate, the payments under
the Plan to which such Participant or Spouse is entitled shall be paid to such
guardian, conservator or other person legally charged with the care of the
person or the estate. Except as provided hereinabove, when the Company, in its
sole discretion, determines that the Participant or Spouse is unable to manage
his or her financial affairs, the Company may make distribution(s) of the
amounts payable to such Participant or Spouse to any one or more of the spouse,
lineal ascendants or descendants or other closest living relatives of such
Participant or Spouse who demonstrate to the satisfaction of the Company the
propriety of making such distribution(s). Any payment so made shall not exceed
such amount as is permitted under Section 409A of the Code and shall be in
complete discharge of any liability under this Agreement for such payment. The
Company shall not be required to see to the application of any such distribution
made under this Section.   (j)   Code Section 409A. To the extent applicable, it
is intended that this Plan and the benefits payable hereunder comply with the
provisions of Section 409A of the Code. The Plan and the benefits payable
hereunder shall be administered in a manner consistent with this intent, and any
provision that would cause the Plan or benefit payable hereunder to fail to
satisfy Section 409A of the Code shall have no force and effect until amended to
comply with Section 409A of the Code (which amendment may be retroactive to the
extent permitted by Section 409A of the Code and may be made by the Company
without the consent of Participants).

25



--------------------------------------------------------------------------------



 



ARTICLE XVI
AMENDMENT AND TERMINATION

(a)   Amendment. The Plan may be amended from time to time in any respect
whatsoever by the Company and by the Committee to the extent consistent with its
delegated authority. Any such amendment may be retroactive, prospective or both.
No such amendment of the Plan document or termination of the Plan, however,
shall reduce a Participant’s accrued benefit earned as of the date of such
amendment unless the Participant so affected consents in writing to the
amendment or such amendment is deemed necessary by the Company to affect the
intended purposes of this Plan and/or to comply with applicable law.   (b)  
Termination. The Company reserves the right to discontinue benefit accruals at
any time. The Company also reserves the right to cause an acceleration of the
time and form of a Plan payment where the acceleration of such payment is made
in accordance with one of the following provisions:

  (i)   Dissolution or Bankruptcy. At the discretion of the Company within 12
months of a corporate dissolution taxed under Code §331 or with the approval of
a bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), provided that Plan
benefits are included in the Participants’ gross incomes in the latest of:

  (A)   the calendar year in which the Plan termination and liquidation occurs;
    (B)   the calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or     (C)   the first calendar year in which
payment is administratively feasible.

  (ii)   Discretionary Termination. At the discretion of the Company, provided
that:

  (A)   the termination and liquidation does not occur proximate to a downturn
in the financial health of the Company;     (B)   all other arrangements
sponsored by the Company that would be aggregated with this arrangement under
Code §409A are also terminated, to the extent any Participant in this Plan also
has a benefit under any such other arrangement;     (C)   no payments in
liquidation of the Plan, other than payments that would have been made under
this Plan had the termination not occurred, are made from the Plan within
12 months of the termination;     (D)   all benefits are fully distributed
within 24 months of such termination; and     (E)   the Company does not adopt a
new arrangement that would be aggregated under Code §409A with this Plan for
3 years following the date the Company has taken all necessary action to
irrevocably terminate and liquidate this Plan

26



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Diebold, Incorporated Supplemental Employee
Retirement Plan has been executed this                     day of December 2008,
effective as of January 1, 2008.

            DIEBOLD, INCORPORATED
      By:                 Its:                

27



--------------------------------------------------------------------------------



 



Appendix A
SPECIAL PROVISIONS RELATING TO
TRANSFERRED BENEFITS OF PARTICIPANTS OF THE DIEBOLD, INCORPORATED
SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN II (“SERP II”)

A.1.   Purpose.       The purpose of this Appendix A is to identify certain
provisions pertaining to the sole participant of SERP II whose benefit is hereby
transferred into the Plan effective as of this Restatement. The provisions of
this Appendix A supersede the provisions of the Plan as set forth below.   A.2.
  Definitions.

  1.   “Normal Retirement Age” shall mean age 65.     2.   “Normal Retirement
Date” shall mean the first day of the month coinciding with or next following
the 65th birthday of a Participant.     3.   “Service Fraction” shall mean a
fraction, the numerator of which is the lesser of (A) the Participant’s years of
Company Service, or (B) (30), and the denominator of which is 30.

A.3.   Eligibility. Mr. Eric Evans is the sole Participant eligible to
participate in the Plan with respect to the provisions of this Appendix A.   A.4
  Normal Retirement Benefits.

  1.   Qualification for Benefit. The provisions of Article V(a) of the Plan
shall apply except that age 65 shall be inserted in lieu of the age 62
referenced therein.     2.   Computation of Amount of Normal Retirement Benefit.
The provisions of Article V(b) of the Plan shall apply except that the “65% of
the Participant’s Final Average Monthly Compensation” shall be replaced by “50%
of the Participant’s Final Average Monthly Compensation”.

A.5.   Early Retirement Benefits.

  1.   Computation of Amount of Early Retirement Benefit. The provisions of
Article VI(b) of the Plan shall apply except that “65% of the Participant’s
Final Average Monthly Compensation” shall be replaced by “50% of the
Participant’s Final Average Monthly Compensation” and the monthly benefit
computed shall be actuarially reduced using the assumptions defined in
Article III(1), for each full month by which the date of commencement precedes
the Participant’s Normal Retirement Date.

A.6.   Involuntary Termination Benefits.

  1.   Computation of Amount of Involuntary Termination Benefit. The provisions
of Article VII(b) of the Plan shall apply except that “65% of the Participant’s
Final Average

1



--------------------------------------------------------------------------------



 



      Monthly Compensation” shall be replaced by “50% of the Participant’s Final
Average Monthly Compensation” and the monthly benefit computed shall be
actuarially reduced using the assumptions defined in Article III(1), for each
full month by which the date of commencement precedes the Participant’s Normal
Retirement Date.

A.7.   10-Year Service Benefit.

  1.   Computation of Amount of 10-Year Service Benefit. A Participant who is
eligible for a 10-Year Service Benefit shall be entitled to receive a monthly
Supplemental Retirement Benefit equal to the excess, if any, of:

  (i)   the monthly benefit (expressed as a single life annuity, but not
including any temporary supplements) payable to the Participant under the terms
of the Qualified Retirement Plan at his Normal Retirement Date but calculated
without regard to any statutory limits under Code Section 401(a)(7) or 415(b),
minus     (ii)   the monthly benefit (expressed as a single life annuity), but
not including any temporary supplements) payable to the Participant under the
terms of the Qualified Retirement Plan at his Normal Retirement Date assuming:

  (A)   for purposes of determining when the Participant could elect
commencement of his benefit under the Qualified Retirement Plan (but not for
purposes of determining the amount thereof) that the Participant had sufficient
service under the Qualified Retirement Plan to have a right to commence his
benefit under the Qualified Retirement Plan at his Normal Retirement Date, and  
  (B)   that the Participant elected commencement of such benefit as of such
date;

      The monthly benefit computed under the preceding sentence shall be
actuarially reduced using the assumptions identified in Article III(1), for each
full month by which the date of commencement precedes the Participant’s Normal
Retirement Date.

A.8.   15-Year Service Benefit.

  1.   Computation of Amount of 15-Year Service Benefit. A Participant who is
eligible for a 15-Year Service Benefit shall be entitled to receive a monthly
Supplemental Retirement Benefit equal to the excess, if any, of:

  (i)   the monthly benefit (expressed as a single life annuity, but not
including any temporary supplements) payable to the Participant under the terms
of the Qualified Retirement Plan at his Normal Retirement Date but calculated
without regard to any statutory limits under Code Section 401(a)(7) or 415(b),
minus

2



--------------------------------------------------------------------------------



 



  (ii)   the monthly benefit (expressed as a single life annuity), but not
including any temporary supplements) payable to the Participant under the terms
of the Qualified Retirement Plan at his Normal Retirement Date (as defined
herein), assuming:

  (A)   for purposes of determining when the Participant could elect
commencement of his benefit under the Qualified Retirement Plan (but not for
purposes of determining the amount thereof) that the Participant had sufficient
service under the Qualified Retirement Plan to have a right to commence his
benefit under the Qualified Retirement Plan at his Normal Retirement Date, and  
  (B)   that the Participant elected commencement of such benefit as of such
date;

      The monthly benefit computed under the preceding sentence shall be
actuarially reduced using the assumptions identified in Article III(1), for each
full month by which the date of commencement precedes the Participant’s Normal
Retirement Date.

A.9.   Disability Benefit.

  1.   Computation of Amount of Disability Benefit. The provisions of Article
X(b) shall apply except that “65% of the Participant’s Final Average Monthly
Compensation” shall be replaced by “50% of the Participant’s Final Average
Monthly Compensation”.

A.10.   Change in Control Benefit.

  1.   Computation of Amount of Early Retirement Benefit. The provisions of
Article XI(b) of the Plan shall apply except that “65% of the Participant’s
Final Average Monthly Compensation” shall be replaced by “50% of the
Participant’s Final Average Monthly Compensation” and the monthly benefit
computed shall be actuarially reduced using the assumptions defined in
Article III(1), for each full month by which the date of commencement precedes
the Participant’s Normal Retirement Date.

A.11.   Death Benefit.

  (a)   Pre-Retirement.

  (i)   Qualification for Benefit. If a Participant dies after attaining five
(5) years of Company Service, but before commencing to receive payment of a
Supplemental Retirement Benefit (other than a Disability Benefit) the surviving
Spouse of such deceased Participant shall be eligible for a Pre-Retirement Death
Benefit.     (ii)   Computation of Amount of Pre-Retirement Death Benefit. The
amount will be as determined under the Plan but will be actuarially reduced
using the

3



--------------------------------------------------------------------------------



 



      assumptions listed in Article III(1), for each full month by which the
date of commencement precedes the Participant’s Normal Retirement Date.

  (b)   Post-Retirement. Post-Retirement Death Benefit shall be paid under
Article X(b)(ii) of the Plan.

A.12.   Optional Forms and Timing of Benefits.

  (a)   Automatic Form of Payment. The automatic form of payment for a married
Participant is the 50% Joint and Survivor Annuity.     (b)   Annuity Options. In
lieu of the Automatic Form of Payment, a Participant may choose one of the
following optional forms of payment:         Option 1: Single life annuity. A
monthly Supplemental Retirement Benefit payable to the Participant for his life
with no continuation of benefits after his death.
        Option 2: 100% Joint and Survivor Annuity.

4